In a proceeding to invalidate a petition designating Kevin Pruitt as a candidate in a primary election to be held on September 15, 1992, for the nomination of the Democratic Party as its candidate for the public office of Member of the Assembly from the 31st Assembly District, the appeal is from a judgment of the Supreme Court, Queens County (Di Tucci, J.), dated August 20, 1992, which denied the application.
Ordered that the judgment is affirmed, without costs or disbursements.
We reject the petitioner’s claim that in this case the fraudulent activities attributable to one person soliciting signatures for the candidate is sufficient to show, as a matter of law, that the entire designating petition is permeated with fraud (see, Matter of Ferraro v McNab, 60 NY2d 601, 603; Matter of *962Del Pellegrino v Giuliani, 153 AD2d 724, 725; Matter of Lundine v Hirschfeld, 122 AD2d 977, 979-980), especially where, as here, the candidate was found not to have personally participated in the fraud (cf., Matter of Rodriguez v Izzo, 51 NY2d 747; Matter of MacDougall v Board of Elections, 133 AD2d 198; Matter of Villafane v Caban, 104 AD2d 579). Bracken, J. P., Rosenblatt, Miller, Ritter and Copertino, JJ., concur.